Citation Nr: 1120964	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 1, 2007, for the assignment of a 20 percent evaluation for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1995 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In July 2010, the appellant testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The appellant's claim for entitlement to an increased evaluation for pes planus was received in April 2004.

2. Prior to August 1, 2007, it was not factually ascertainable that an increase in the appellant's pes planus had occurred.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2007, for the award of a 20 percent evaluation for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has appealed the December 2008 rating decision which granted an increased evaluation of 20 percent for bilateral pes planus effective August 1, 2007.  Her filing of a notice of disagreement for the 20 percent evaluation does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the assignment of the August 1, 2007, effective date, as a 'downstream issue,' triggers VA's obligation to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The September 2009 statement of the case (SOC) under the heading 'Pertinent Laws; Regulations; Ratings Schedule Provisions,' set forth the relevant regulations for consideration. The appellant was thus informed of what was needed to achieve the assignment of an earlier effective date for the award of the 20 percent evaluation.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date of the 20 percent evaluation for bilateral pes planus.   

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  A VA examination could not result in the claimed earlier effective date.  Significantly, the appellant has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.



II. Applicable Law

Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award 'shall not be earlier than the date of the receipt of the application thereof.'  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the general rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

Increased Evaluation

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the appellant is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The appellant's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 provides for a noncompensable evaluation for flatfoot that is mild; symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate flatfoot; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent evaluation for unilateral and 30 percent for bilateral.  Pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent evaluation for unilateral and a 50 percent evaluation for bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

III. Analysis

Historically, the appellant was granted entitlement to service connection for bilateral pes planus in a May 1997 rating decision with a noncompensable evaluation.  She filed a claim for an increased evaluation in April 2004.  The appellant was granted a temporary 100 percent evaluation for bilateral pes planus from May 31, 2006, to August 31, 2006, and from March 22, 2007, to July 31, 2007.  

In the December 2008 rating decision, the RO granted an increased evaluation of 20 percent for bilateral pes planus, effective August 1, 2007.  The RO noted that VA treatment records show that the appellant's left foot had worsened following a surgery in March 2007.  A May 2007 VA examination showed non-union of the graft with navicular necrosis and marked displacement of the Achilles alignment with no correction with manipulation.  The evaluation was assigned from August 1, 2007, the date her temporary 100 percent evaluation for convalescence from surgery ended.

Based on a review of the evidence of record, the Board concludes that an effective date earlier than August 1, 2007, for the increased evaluation of 20 percent for bilateral pes planus is not warranted.  The appellant has claimed that the pes planus condition has been at about the same degree severity since she filed her claim for an increased evaluation.  (See July 2010 Board Hearing Transcript (Tr.) at p. 7).  However, evidence of record prior to August 1, 2007, does not demonstrate than the criteria for an evaluation of 20 percent were met.

A May 2004 VA examination report reflects that the appellant reported that she had been given some orthotics for her pes planus but she could not wear them because they hurt her feet.  She complained of fatigue in her arches, if she has been standing on her feet all day.  There was no stiffness, swelling, redness, lack of endurance or weakness.  She did not take medication for her feet and did not wear orthotics.  When working, she reported that she tries to wear tennis shoes.  She did not report any real flaring episodes.  The appellant did not use braces, supports or corrective shoes.  She had not had surgery or an injury to her feet.  On physical examination, the appellant ambulated without any assistive devices and her gait was steady.  She moved freely about the examination room without any evidence of pain or discomfort.  She had mild pes planus with loss of arch with weight bearing activity.  She had no tenderness with palpation of her plantar surfaces.  There was no evidence of abnormal weight bearing such as callous formation.  She was wearing flip flops, and there was no evidence of abnormal shoe wear.  The appellant had full range of motion of her bilateral ankles.  There was no valgus deformity and only mild mid foot malalignment which is corrective by manipulation.  

A May 2006 VA treatment record indicates that the appellant complained of constant pain in the midpoint of the medial arch of the left foot.  She reported that the pain is consistent from day to day and begins after a short amount of ambulation or weightbearing.  The appellant had a severely decreased medial arch, which was pronounced with weightbearing status, the left greater than the right.  Single limb toe raise did not result in pain in the posterior tibial tendon but did show significant weakness of the posterior tibial tendon, the left greater than the right.  Inversion of calcaneus was noted to the rearfoot with toe raise.  There was pain on palpation to the plantar navicular-cuneiform insertion of posterior tibial tendon.  There was mild pain to course of the posterior tibial tendon of the left foot.  The assessment was flexible pes planus.    

A May 2006 X-ray report reflects that the left foot had pes planus.  There were no other significant bone, joint or structural abnormalities in the left foot.  A May 2006 post-operative note reflects that the pre-operative diagnosis was semi-rigid flatfoot of the left foot.  The procedures were an Evans Osteotomy of the left calcaneus with use of tricortical allograft and a medial column (navicular-cuneiform joint) fusion of the left foot.  A May 2006 comment reflects that conservative treatment had failed to relieve the appellant's pain and deformity.  She desired surgical treatment for relief of pain and deformity.  A June 2006 VA treatment record reflects that the appellant had minimal pain at the area of the surgical site.    

A July 2006 VA treatment record reflects that the appellant's incision sites were well healed with no dehiscence of edges, drainage, or purulence and minimal periwound erythema.  There was minimal pain on palpation at the area of the medial incision, and pain on palpation to the area of the lateral incision.  In August 2006, the appellant's left foot was evaluated.  The August 2006 VA treatment record indicates that on palpation, the appellant had pain of 3/10 in the left foot.  She denied taking any pain medication at the time and denied any other pedal complaints.  On examination, the incision sites were well healed and closed.  There was no erythema.  There was pain on palpation at the area of the medial incision and pain on palpation to the area of the lateral incision.  In a September 2006 VA treatment record, the appellant reported that she had pain in her arch after about thirty minutes of ambulating.  She denied taking any pain medication and denied any other pedal complaints.  The incision site was well healed.  There was pain on palpation at the area of the medial incision and pain on palpation to the area of the lateral incision.  

A February 2007 VA examination report indicates that the appellant reported that she had been walking on the outside of her foot.  She stated that pain was about 5 out of 10 and is aggravated upon ambulation.  She stated that she has been wearing custom orthotics everyday and they do not seem to help.  She reported that Tylenol #3 given to her at the previous visit helped with foot pain.  She stated that she can only walk in 15-30 minute increments.  The feet were warm, dry and supple with hair at the level of the digits 1-5 bilaterally. There were palpable pedal pulses on the left.  There was slight edema located at the forefoot, midfoot and left ankle.  No edema was noted to the left leg.  Protective sensation was intact via light touch on the left foot.  There was minimal neuritis at the lateral incision site of the left foot.  There was pain on palpation at the area of the medial incision.  Pain was located in proximal plantar arch area and upon palpation at the screw placement site in the medial column.  X-rays from January 2007 showed non-union of the medial column.  The appellant was advised to continue to wear gym shoes with custom orthotics daily.  The potential to re-address the issue surgically was also addressed as conservative means had not helped alleviate the pain.  In March 2007, the appellant had revisional surgery for nonunion of the left navicular cuneiform joint. 

The Board finds that the appellant is not entitled to an effective date earlier than August 1, 2007, for the grant of 20 percent for bilateral pes planus.  As noted above, the effective date for an award of increased compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The records prior to August 1, 2007, do not reflect that the appellant had severe, unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, which would warrant a 20 percent evaluation.  The May 2004 VA examination report indicates there was no stiffness, swelling, redness, lack of endurance or weakness.  The appellant did not take medication for her feet and did not wear orthotics.  On physical examination, the appellant ambulated without any assistive devices and her gait was steady.  She moved freely about the examination room without any evidence of pain or discomfort.  She had mild pes planus with loss of arch with weight bearing activity.  She had no tenderness with palpation of her plantar surfaces.  There was no evidence of abnormal weight bearing such as callous formation.  May 2006 VA treatment records indicated the appellant had a severely decreased medial arch, which was pronounced with weightbearing status and that she had significant weakness in the posterior tibial tendon and that conservative treatment had failed to relieve the appellant's pain and deformity.  The appellant had surgery to correct the problem and was granted a temporary 100 percent evaluation from May 31, 2006.  As noted above, the appellant had a noncompensable evaluation from September 1, 2006, to March 21, 2007.  X-rays from January 2007 showed non-union of the medial column.  The February 2007 VA treatment record reflects that there were palpable pedal pulses on the left foot.  There was slight edema located at the forefoot, midfoot and left ankle.  There was also pain on palpation.  However, the records do not indicate that the appellant had severe, unilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Consequently, the Board finds that an effective date earlier than August 1, 2007, is not warranted.

The appellant is competent to report symptoms of pes planus, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant has asserted that her condition has been at about the same degree of severity throughout her appeal.  (See Tr. at p. 7).  The contemporaneous medical treatment records from the period on appeal, however, indicate that the appellant's symptoms have changed throughout the period on appeal.  The May 2004 VA examination report reflects that the appellant stated that there were no real flaring episodes, she just had aching in her feet if she has been standing on her feet all day.  The May 2006 VA treatment record reflects that the appellant reported pain after a short amount of ambulation or weightbearing.  The February 2007 VA treatment record reflects that the appellant reported that she can only walk in 15-30 minute increments.  In contrast, in an August 2008 VA examination, on which the grant of a 20 percent evaluation for pes planus was based, the appellant had pain on merely standing from a wheelchair.  She managed only a few antalgic steps.  There was also excessive pronation on weight bearing.  As the appellant's medical treatment records are more contemporaneous and contain statements from the appellant reporting her symptoms that conflict with her July 2010 hearing testimony, the Board finds the appellant's statement that her symptoms have been the same to be less than credible.  Accordingly, the Board finds her statements to be less probative than the May 2004 VA examination and VA treatment records, which contained thorough findings concerning her pes planus symptoms.  

In conclusion, the Board finds that the appellant is not entitled to an effective date earlier than an August 1, 2007, for the assignment of a 20 percent evaluation for bilateral pes planus.  As the Board finds that the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement an effective date earlier than August 1, 2007, for the assignment of a 20 percent evaluation for bilateral pes planus, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


